Citation Nr: 0526922	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  03-21 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in San Juan, the Commonwealth of Puerto 
Rico, by which his service-connected anxiety reaction was 
separately evaluated as 50 percent disabling.  The veteran 
voiced disagreement with his psychiatric disability rating in 
April 2003 and in June 2003, a statement of the case (SOC) 
was issued and the veteran's substantive appeal was received.  
The Board remanded this appeal in April 2004 for additional 
development.  The requested development is now complete and 
this matter is again before the Board for appellate review.  
Due to the favorable nature of the veteran's increased rating 
claim, in combination with the veteran's statements in 
support of claim, the Board has inferred a claim of 
entitlement to a TDIU rating.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's generalized anxiety disorder is manifested 
by the type and degree of symptoms resulting in occupational 
and social impairment with deficiencies in most areas.

3.  The veteran's service-connected disabilities are 
sufficiently disabling as to preclude him from securing or 
following substantially gainful employment.




CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but no more, for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.130, 
Diagnostic Code 9400 (2004).

2.  The schedular criteria for a TDIU rating are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim 

The veteran contends that his service-connected psychiatric 
disorder is not properly evaluated.  In evaluating service-
connected disabilities, the Board looks to functional 
impairment.  The Board attempts to determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2004).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Service connection was originally granted for anxiety 
reaction as secondary to the veteran's service-connected 
cavernous hemangioma, left axilla, by a November 1968 rating 
decision.  The psychiatric disability was separately rated as 
30 percent disabling and the veteran's overall combined 
disability rating was 50 percent.  An April 1983 rating 
decision shows that the veteran's disabilities were no longer 
rated separately and his cavernous hemangioma, left axilla, 
with anxiety reaction was rated as 50 percent disabling.  In 
November 2001, the veteran filed his current increased rating 
claim, indicated that his service-connected disabilities had 
worsened considerably.  A rating decision was issued in July 
2002 by which the veteran's two service-connected 
disabilities were again separately rated.  His cavernous 
hemangioma, left axilla, was rated as 20 percent disabling 
while his generalized anxiety disorder was separately 
evaluated as 50 percent disabling, for a combined 60 percent 
disability rating.  The veteran has expressed disagreement 
and perfected an appeal seeking a higher disability rating 
for his psychiatric disability.

The veteran's current 50 percent disability rating 
contemplates anxiety manifested by occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, more than weekly panic 
attacks, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2004).

A higher 70 percent evaluation contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9400 
(2004).  

The symptoms listed are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular psychiatric schedular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

The April 2003 VA medical record from the veteran's treating 
physician indicates that the veteran's condition is 
characterized by sadness, irritability, depression, 
isolation, and a lack of good intention and concentration.  
The record indicates he was experiencing an exacerbation of 
mood swings and he still had some suicidal ideas.  The May 
2002 VA examination report shows that the veteran had an 
anxious and depressed mood and required daily anti-depressant 
medication.  While the evidence is not indicative of symptoms 
such as obsessional rituals or having the speech 
difficulties, the evidence does reveal suicidal ideas, near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, and difficulty 
in adapting to stressful circumstances.  Therefore, with 
resolution of every reasonable doubt in the veteran's favor, 
the Board concludes that the evidence reveals a disability 
picture that approximates the type and degree of symptoms 
contemplated by the criteria for a 70 percent disability 
rating.

However, a higher rating is not warranted.  A 100 percent 
disability rating contemplates total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
and memory loss for names of close relatives, own occupation 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  
While the April 2003 VA medical record reflects that the 
veteran's treating physician referred to the veteran having 
complete social and industrial inadaptability, the examiner's 
opinion refers to conditions in addition to the veteran's 
psychiatric disability when opining on adaptability.  
Therefore, the April 2003 VA medical record is not persuasive 
that the veteran's psychiatric disability approximates the 
criteria for a 100 percent disability rating.  

His VA treatment records indicate he was alert, oriented to 
person, place and time, and well-groomed.  The May 2002 VA 
examination report shows he had adequate hygiene and was 
appropriately dressed.  The evidence shows that he had normal 
abstraction capabilities, good judgment and insight, coherent 
and logical thought processes, and an intact memory.  See May 
2002 examination report.  Therefore, the Board concludes that 
the evidence does not indicate that the veteran's anxiety 
disorder is manifested by the type and degree of symptoms 
contemplated by the criteria for a 100 percent disability 
rating.

In short, the criteria for a 70 percent disability rating, 
but no more, for generalized anxiety disorder are met and to 
this extent the appeal is granted.  To the extent that the 
weight of the evidence is against a disability rating in 
excess of 70 percent, the doctrine of reasonable doubt is not 
for application.  See Ortiz v. Principi, 274 F. 3d 1361, 1365 
(Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected psychiatric disability limits his 
efficiency in certain tasks.  However, the evidence of record 
is not indicative of an exceptional or unusual disability 
picture and is not reflective of any factor that takes the 
veteran outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).



TDIU Rating

The veteran has contended that he is entitled to a 100 
percent disability rating.  As indicated above, the veteran's 
anxiety disability does not approximate the schedular 
criteria for a 100 percent disability rating.  However, the 
veteran has submitted evidence of unemployability while 
arguing that he is entitled to a 100 percent disability 
rating.  See attachment to April 2003 notice of disagreement 
and June 2003 substantive appeal.  As such, the Board infers 
that the veteran has raised a claim of entitlement to a TDIU 
rating that must be addressed by VA.  See Norris v. West, 12 
Vet. App. 413 (1999); Roberson v. Principi, 251 F.3d 1378 
(2001).  

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2004).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2004).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b) (2004).  

The veteran's combined disability rating is 80 percent.  As 
indicated above, his service-connected generalized anxiety 
warrants a 70 percent disability rating.  The veteran is also 
service-connected for hemangioma cavernous, left axilla, 
which is evaluated as 20 percent disabling.  The veteran 
meets the schedular threshold for determining whether he is 
entitled to a TDIU rating.  See 38 C.F.R. § 4.16 (2004).  
Moreover, the veteran submitted an April 2003 VA treatment 
record that contains a principal diagnosis of major mood 
disorder (depressed with anxiety) and a secondary diagnosis 
of cavernous hemogram, left hemithorax axilla.  The record 
also reflects that the veteran's treating psychiatrist 
indicated that the veteran's physical and emotional symptoms 
totally incapacitated the veteran in a gainful job situation 
with complete social and industrial inadaptability.  The 
veteran is also in receipt of SSA disability benefits based 
on his service-connected disabilities.  See March 1989 SSA 
determination record.  As the record indicates that the 
veteran's service-connected disabilities rendered him 
unemployable, an award of TDIU benefits is warranted.  

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

As the issue of entitlement to a TDIU rating has been 
resolved in the veteran's favor, the Board dispenses with 
ensuring compliance with the VCAA for this issue and finds 
that the veteran's interests have not been prejudiced by the 
Board addressing it in the first instance.  As for his 
increased rating claim, the Board finds that the VCAA notice 
requirements have been satisfied by virtue of the letter sent 
to the veteran in May 2004.  The letter notified the veteran 
of elements (1), (2) and (3), see above, for his increased 
rating claim, and the letter requested he send evidence in 
his possession in compliance with element (4).  See Mayfield 
v. Nicholson, 19 Vet. App. 109 (2005).  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  Although complete notice was provided to the veteran 
after the initial adjudication of his claim, he has not been 
prejudiced thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In addition, the actions 
taken by VA have essentially cured the error in the timing of 
notice (i.e., VCAA compliant notice with subsequent VA 
process).  While the notice sent the veteran prior to initial 
adjudication of his claim was legally insufficient, these 
deficiencies were subsequently cured by May 2004 letter.  The 
veteran responded later that same month indicating that he 
did not possess any records and that all his treatment was 
received from VA.  After waiting a sufficient amount of time, 
the RO readjudicated his claim and issued a supplemental SOC 
in March 2005.  Under these circumstances, the Board is 
satisfied that any error in timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded a VA examination for 
his increased rating claim and the resulting report has been 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2004).  The veteran's 
VA medical records, SSA records, and evidence from his 
treating physician have been associated with the veteran's 
claims file.  As the veteran has not identified or properly 
authorized the request of any other evidence, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 




ORDER

A 70 percent disability rating, but not greater, for 
generalized anxiety disorder is granted, subject to the laws 
and regulations governing the disbursement of VA benefits.

A TDIU rating is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


